                   CASE 0:18-cv-03189-DSD-ECW Document 30 Filed 06/11/19 Page 1 of 1

                         IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MINNESOTA

                                             TELECONFERENCE
                                                CHAMBERS 342 – Saint Paul

Prudential Insurance Company of America, The,
                                                                           COURT MINUTES
                                                                    Case Number: 18-cv-3189 DSD/ECW
                          Plaintiff,
  v.
                                                           Date:                    June 11, 2019
                                                           Court Reporter:          n/a
J.B. et al,                                                Time Commenced:          9:30 a.m.
                                                           Time Concluded:          9:45 a.m.
                          Defendants.                      Time in Court:           15 Minutes



Teleconference before Elizabeth Cowan Wright, United States Magistrate Judge, at Saint Paul, Minnesota.

APPEARANCES:

  For Plaintiff:        Erin Fogarty Lisle

  For Defendant:        Dawn Van Tassel; Michael Hoover


The parties updated the Court as to the status of the pleadings and service. Plaintiff stated it was still attempting to
serve Defendant Marilyn Davis and indicated its intent to file a motion to appoint a guardian ad litem for Defendant
Z.B. and possibly Defendant J.B. Plaintiff shall file its motion on or before July 2, 2019. Any opposition to the
motion shall be due on July 12, 2019. SO ORDERED.




                                                                              s/Elizabeth Cowan Wright
                                                                           United States Magistrate Judge
